Exhibit 10.6


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.






AMENDMENT NO. 6 TO SERVICING AGREEMENT


THIS AMENDMENT NO. 6 TO SERVICING AGREEMENT (this “Amendment”) is made effective
as of January 31, 2019 (the “Effective Date”) by and between GreenSky, LLC, a
Georgia limited liability company (“Servicer”), and Fifth Third Bank, an
Ohio-chartered, FDIC-insured bank (“Lender”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Servicing Agreement (as defined herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain Servicing
Agreement dated as of August 25, 2016, as amended (collectively, the “Servicing
Agreement”);
WHEREAS, Lender and Servicer desire to further amend the Servicing Agreement as
set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.    Effective as of the Effective Date, the Servicing Agreement is hereby
amended as follows:
a.    Section 2.01(c) of the Servicing Agreement is hereby amended by deleting
the first sentence thereof and inserting the following:


“Servicer agrees to deliver to Lender, on a daily basis, the daily reports
referenced in Schedule B. Further, Servicer agrees to deliver to Lender by no
later than the fourth Business Day of each month the monthly Servicer reports
with respect to the Loans and no later than the tenth Business Day of each
quarter the quarterly Servicer reports with respect to the Loans, in each case
as set forth on Schedule B.”


b.    Section 3.01 of the Servicing Agreement is hereby amended by adding the
following as a new Section 3.01(h) immediately after Section 3.01(g):


“(h)    [*****].”




c.    Schedule B to the Servicing Agreement is hereby amended by adding the
following at the end thereof:
“[*****]”


2.    Except as expressly amended hereby, the Servicing Agreement shall remain
in full force and effect.





--------------------------------------------------------------------------------

Exhibit 10.6


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.




3.    This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.







--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Robert Partlow            
Name:    Robert Partlow
Title:    CFO




    






LENDER:


FIFTH THIRD BANK




By:     /s/ Richard Stein            
Name:    Richard Stein
Title:    EVP - Chief Credit Officer




By:     /s/ Ben Hoffman            
Name:    Ben Hoffman
Title:    SVP







